  1   SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
      LAW OFFICES OF SELWYN D. WHITEHEAD
  2   4650 Scotia Avenue
      Oakland, CA 94605
  3   Tel: (510) 632-7444
      Fax: (510) 856-5180
  4   Email: selwynwhitehead@yahoo.com

  5   JULYN M. PARK (CSB No. 213429)
      DEIRDRE M. DIGRANDE (CSB No. 199766)
  6   LOCKHART PARK, LLP
      5201 Great America Parkway, Suite 320
  7   Santa Clara, CA 95054
      Tel: (408) 416-2929
  8   Fax: (855) 368-1020
      Email: jpark@lockhartpark.com
  9           ddigrande@lockhartpark.com

 10   Attorneys for Creditors
      JEFF HANNA and AMALIA HANNA
 11

 12                           UNITED STATES BANKRUPTCY COURT

 13                           NORTHERN DISTRICT OF CALIFORNIA

 14                                      SAN JOSE DIVISION

 15   In re:                                          Bk. Case No. 20-50469-SLJ

 16   MORDECHAI KOKA,                                 Chapter 11
 17              Debtor/Debtor-in-Possession.         CERTIFICATE OF SERVICE
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     -1-
                                            Certificate of Service
Case: 20-50469    Doc# 227     Filed: 08/31/21
                                           Case No.Entered:     08/31/21 23:52:31
                                                     20-50469-SLJ                   Page 1 of 4
  1                                    CERTIFICATE OF SERVICE

  2   I, Deirdre M. Digrande, certify that:
  3          I am over the age of 18 years and not a party to this action. I am employed by Lockhart
  4   Park, LLP, whose business address is 5201 Great America Parkway, Suite 320, Santa Clara,
  5   California 95054. I am readily familiar with the business practices of Lockhart Park, LLP for the
  6   collection and service of documents in the federal courts of the United States by the use of the
  7   Case Management/Electronic Case Filing system.
  8          On August 31, 2021, I served the documents titled
  9   CREDITORS JEFF AND AMALIA HANNAS’ OBJECTION TO MOTION FOR ORDER
       AUTHORIZING SALE OF REAL PROPERTY ON 1702 PARU STREET, ALAMEDA,
 10     CA AND MOTION FOR ORDER CONTINUING HEARING TO COINCIDE WITH
 11             DEBTOR’S MOTION TO ENCUMBER REAL PROPERTY

 12   on the individuals listed below via the CM/ECF system only in accordance with Lockhart Park,
 13   LLP’s ordinary business practices.
 14
                   Jared A. Day, Esq.                                     U.S. Trustee
 15            OFFICE OF THE U.S. TRUSTEE                         Office of the U.S. Trustee/SJ
               300 Booth Street, Suite 3009                          U.S. Federal Building
 16                 Reno, NV 89509                                 280 S. 1st Street, Suite 268
                  Tel: (775) 784-5335                              San Jose, CA 95113-3004
 17           Email: jared.a.day@usdoj.gov                 Email: USTPRegion17.SJ.ECF@usdoj.gov
               Email: ankey.to@usdoj.gov
 18
                on Behalf of the Office of
 19                the U.S. Trustee/SJ

 20               Brent D. Meyer, Esq.                             Craig V. Winslow, Esq.
                MEYER LAW GROUP, LLP                          LAW OFFICES OF CRAIG V. WINSLOW
 21            268 Bush Street, Suite 3639                         630 N. San Mateo Drive
                San Francisco, CA 94104                             San Mateo, CA 94401
 22
                  Tel: (415) 765-1588                                Tel: (650) 347-5445
 23               Fax: (415) 762-5277                             Email: craig@cvwlaw.com
               Email: brent@meyerllp.com                     on Behalf of Creditors Dale & Melissa
 24              on Behalf of Creditors                                    Gardner
                Dale & Melissa Gardner
 25

 26

 27

 28
                                                       -2-
                                              Certificate of Service
Case: 20-50469     Doc# 227      Filed: 08/31/21
                                             Case No.Entered:     08/31/21 23:52:31
                                                       20-50469-SLJ                   Page 2 of 4
  1                Lars T. Fuller, Esq.                            Edward A. Treder, Esq.
  2            THE FULLER LAW FIRM, PC                   BARRETT, DAFFIN, FRAPPIER, TREDER & WEISS
                60 No. Keeble Avenue                          20955 Pathfinder Road, Suite 300
  3               San Jose, CA 95126                              Diamond Bar, CA 91765
                  Tel: (408) 295-5595                                Tel: (626) 915-5714
  4               Fax: (408) 295-9852                         Email: ndcaecf@BDFGroup.com
           Email: fullerlawfirmecf@aol.com,                         on Behalf of Creditor
  5
                 larsfullerecf@aol.com                     HSBC Bank USA, National Association
  6               on Behalf of Debtor
        Mordechai Koka aka Moti Koka dba Green
  7                Bay Builders, Inc.

  8                David S. Hoffman, Esq.                          Kelly M. Kaufmann, Esq.
             David S. Hoffman, Attorney at Law                   MCCARTHY & HOLTHUS LLP
  9          1500 E. Hamilton Avenue, Suite 118                        1770 4th Avenue
 10                 Campbell, CA 95008                               San Diego, CA 92101
                    Tel: (408) 412-8427                         Tel: (619) 685-4800, ext. 1834
 11            Email: dshoffmanesq@aol.com                  Email: bknotice@mccarthyholthus.com
                  on Behalf of Requestors                           on Behalf of Creditor
 12                Allan & Nicole Hulgan                   Deutsche Bank National Trust Company
                                                           as Indenture Trustee for the Impac CMB
 13
                                                                      Trust Series 2007-A
 14
                  Arasto Farsad, Esq.                            Selwyn D. Whitehead, Esq.
 15                Nancy Weng, Esq.                         LAW OFFICES OF SELWYN D. WHITEHEAD
               FARSAD LAW OFFICE, P.C.                               4650 Scotia Avenue
 16          1625 The Alameda, Suite 525                             Oakland, CA 94605
                  San Jose, CA 95126                                 Tel: (510) 632-7444
 17               Tel: (408) 641-9966                                Fax: (510) 856-5180
 18               Fax : 408-866-7334                         Email: selwynwhitehead@yahoo.com
             Email: farsadecf@gmail.com                                  on Behalf of
 19           Email: farsadecf@ecf.courtdrive.com             Creditors Jeff and Amalia Hanna
               Email: nancy@farsadlaw.com
 20               on Behalf of Debtor
        Mordechai Koka aka Moti Koka dba Green
 21
                   Bay Builders, Inc.
 22

 23   ////

 24   ////

 25   ////

 26
              I declare under penalty of perjury under the laws of the United States of America that the
 27
      foregoing is true and correct.
 28
                                                       -3-
                                              Certificate of Service
Case: 20-50469      Doc# 227     Filed: 08/31/21
                                             Case No.Entered:     08/31/21 23:52:31
                                                       20-50469-SLJ                   Page 3 of 4
  1        Executed on this 31st day of August, 2021 at San Francisco, California

  2
                                                               /s/ Deirdre M. Digrande
  3                                                                Deirdre M. Digrande

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   -4-
                                          Certificate of Service
Case: 20-50469   Doc# 227    Filed: 08/31/21
                                         Case No.Entered:     08/31/21 23:52:31
                                                   20-50469-SLJ                     Page 4 of 4
